Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction requirement between newly submitted claims 21-27 and original claims 1-7 & 9-14, as set forth in the Office action mailed on 4/1/22, has been reconsidered and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alysa Youngson on 5/10/2022.

The application has been amended as follows: 
In claim 1, line 2, replace:
“a first memory device including a first substrate…” 
	with 
--a first memory device including a first semiconductor substrate…--.

In claim 1, line 14, replace:
“wherein the inactive surface of the second substrate faces the second memory device.” 
	with 
--wherein the inactive surface of the second substrate faces the second memory device; 	and 
wherein the first memory cell circuit includes a plurality of common source plugs electrically connected to the active surface of the first semiconductor substrate, and 
wherein the second memory device excludes a semiconductor substrate.—

In claim 7, line 2, replace:
“a lower memory device including a lower substrate…”
	with
--a lower memory device including a lower semiconductor substrate…--

	In claim 7, line 20, replace:
	“…the plurality of upper memory cells.”
		with
	--…the plurality of upper memory cells; and
wherein the lower memory device includes a plurality of common source plugs electrically connected to the active surface of the lower semiconductor substrate, and 
wherein the upper memory device excludes a semiconductor substrate.—
REASONS FOR ALLOWANCE
Claims 1-7,9-14 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited device:  “wherein the first memory cell circuit includes a plurality of common source plugs electrically connected to the active surface of the first semiconductor substrate, and wherein the second memory device excludes a semiconductor substrate.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
10 May 2022